UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

ANN SALLEY-JONES,

Plaintiff, Civil Action No. 18-812 (MAS) (TJB)

i. MEMORANDUM ORDER

WILLIAM PELZER, et al.,

Defendants.

 

 

This matter comes before the Court upon Plaintiff Ann Salley-Jones’s (“Plaintiff”)
application to proceed without prepayment of fees pursuant to 28 U.S.C. § 1915. (Appl., ECF No.
3.) In the application, Plaintiff indicated that she anticipates changes to her monthly income during
the next twelve months, however, she fails to describe those changes, as the application requires.
(Id.) Plaintiff also fails to provide a value for the income she expects to receive next month. (Jd.)
Therefore, because Plaintiff failed to explain the anticipated changes to her income, and how those
changes will affect her future income, the Court is unable to discern whether Plaintiff’s financial
condition renders payment of the $400 filing fee a hardship. The Court, accordingly, denies
Plaintiff's application to proceed in forma pauperis, but finds good cause to allow Plaintiff the
opportunity to submit another application clarifying the above-referenced ambiguity.

Accordingly,

Tu

IT IS on this27 day of August 2019, ORDERED that:

1. Plaintiff's application to proceed in forma pauperis (ECF No. 3) is DENIED.

Bi The Clerk shall close this matter.

a The Court allows Plaintiff one final opportunity to demonstrate financial hardship

pursuant to 28 U.S.C. § 1915.
1h
By September 27 2019, Plaintiff may submit a new in forma pauperis application,

the form of which is attached to this Memorandum Order. Plaintiff must comply
with the instructions provided in the application. Alternatively, by September
IT Sor9, Plaintiff may submit the $400 filing fee, and the Clerk will reopen the
matter.

Leth yf

MOUCHAEL AM SHIPP
UNITED STATES DISTRICT JUDGE
